Citation Nr: 1743602	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for blood clots, left leg, including as secondary to the service-connected posttraumatic degenerative joint disease, left ankle, status post open reduction internal fixation, tri-malleolar fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active duty service from August 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO.  A transcript of the hearing is of record.

Following the hearing, the Board initiated action to develop the matter further, to include obtaining an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The matter is now before the Board for adjudication.


FINDING OF FACT

The Veteran's blood clots, left leg, are at least as likely as not proximately due to his service-connected posttraumatic degenerative joint disease, left ankle, status post open reduction internal fixation, tri-malleolar fracture.


CONCLUSION OF LAW

The criteria for service connection for blood clots, left leg, including as secondary to the service-connected posttraumatic degenerative joint disease, left ankle, status post open reduction internal fixation, tri-malleolar fracture, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  Disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran in this case contends that he experiences left leg blood clots due to his service connected left ankle.  He was afforded a VA examination in September 2013, at which time the examiner confirmed the presence of left lower extremity deep vein thrombosis (DVT) controlled with anticoagulation.  The examiner noted the onset of this condition as in July 2013 and reported the findings of a lower extremity venous doppler from a private hospital, a copy of which is in the claims file.  This report revealed occlusive thrombus from the distal common femoral vein to the peroneal vein.  The diagnostic report shows the opinion that the thrombus in the superficial femoral vein and peroneal veins to be older and hyperechoic.  The examiner went on to opine that the DVT is less likely than not proximately due to or the result of the Veteran's service connected left ankle disability.  The opinion was based upon a lack of research, scientific or medical literature that supports the contention that traumatic degenerative joint disease of the left ankle causes or permanently aggravates lower extremity DVT.  The examiner noted that the left ankle fracture occurred seven years prior.

In July 2016, a VA physician also submitted an opinion as to the likelihood that the Veteran's service-connected left ankle disability caused the DVT.  This physician supported the 2013 VA examiner's finding that the passage of several years between the accident and the onset of DVT weight against a finding of causation.  However, the VA physician also recognized the July 2013 diagnostic report showing that at least a portion of the thrombus appeared to be older and hyperechoic.  The physician recognized that it is not clear how much earlier the original thrombosis occurred.  The physician indicated a level of discomfort in finding that the 2013 thrombus was superimposed on an older thrombus, but then denying that the older thrombus occurred close to the time of the ankle injury or was caused by that injury.  The physician concluded that because this matter could not be settled to a reasonable degree of confidence, the opinion must be settled in favor of the Veteran.  Thus, the physician concluded that it is at least as likely as not that the 2013 DVT, and any earlier DVTs, were caused by the in-service left ankle injury.

In sum, the evidence both for and against the Veteran's claim is in relative equipoise.  The Board finds, based upon a review of the medical opinions of record, that the Veteran's blood clots, left legs, were at least as likely as not proximately caused by the service connected posttraumatic degenerative joint disease, left ankle, status post open reduction internal fixation, tri-malleolar fracture.  Therefore, entitlement to service connection is warranted. 
  

ORDER

Entitlement to service connection for blood clots, left leg, including as secondary to the service-connected posttraumatic degenerative joint disease, left ankle, status post open reduction internal fixation, tri-malleolar fracture, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


